Smith, J. (on re-hearing). Upon the original submission of this cause, the point was made that the proof was taken before the guardian ad litem had been appointed and the cause was briefed upon the question of the regularity of that practice and the necessity for that appointment, and we held in the original opinion that where there was no statutory guardian, proof could not be taken prior to the appointment, either by the court or the clerk in vacation, of a guardian ad litem. We adhere to that opinion. Attention is now called to the fact that the record shows that appellant, Mrs. Blanton, was the statutory guardian of her infant children, having been appointed before the institution of this suit. She did not answer in that capacity, however, and the defense of the infants was made by their guardian ad litem. No question is made as to the sufficiency of the service. The defense of the widow of the said J. P. Blanton and his infant children was a common one and was vigorously and ably made and this fact was not questioned in the original opinion. We undertook merely to define the practice in such cases. As there Was a regular guardian when the depositions were taken, the reason for which the cause was reversed, does not exist. The transcript in this cause is in two parts, one of the parts consisted of the exhibits which were used at the trial. The principal question involved in the trial below was the genuineness of the agreement for the redemption of the landj signed by Blanton and Davis. No question is made that the agreement is a conditional sale and. not a mortgage, in fact the amount necessary to be paid in either event is practically the same, but the exhibits which consist of a number of known, genuine signatures with the depositions of the witness in reference thereto, make an interesting study in chirography, and upon a consideration of all the evidence, we are of opinion that the chancellor’s finding, that the signatures were genuine and the agreement for the redemption of the land had in fact been made, is not contrary to a clear preponderance of the evidence. There was reference to a master to state an account between the parties and while both sides filed exceptions to his report, neither now question its accuracy as approved by the court. Upon a consideration of the whole case, the motion for a rehearing is granted and the order reversing the cause is set aside and the decree is affirmed. Hart, J., dissents.